             Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
12
13   ABANTE ROOTER AND PLUMBING )                Case No.
14   INC, individually and on behalf of all )
     others similarly situated,             )    CLASS ACTION
15                                          )
16   Plaintiff,                             )    COMPLAINT FOR VIOLATIONS
                                            )    OF:
17
            vs.                             )
18                                          )       1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
19   DIRECT WEB MARKETING                   )               CONSUMER PROTECTION
     GROUP, LLC; and DOES 1 through )                       ACT [47 U.S.C. §227(b)]
20   10, inclusive,                         )       2.      WILLFUL VIOLATIONS
                                                            OF THE TELEPHONE
21                                          )               CONSUMER PROTECTION
     Defendant.                             )               ACT [47 U.S.C. §227(b)]
22                                                  3.      NEGLIGENT VIOLATIONS
                                            )
                                                            OF THE TELEPHONE
23                                          )               CONSUMER PROTECTION
24
                                            )               ACT [47 U.S.C. §227(c)]
                                            )       4.      WILLFUL VIOLATIONS
25                                                          OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
26                                          )               ACT [47 U.S.C. §227(c)]
                                            )
27                                          )    DEMAND FOR JURY TRIAL
28                                          )


                               CLASS ACTION COMPLAINT
                                           -1-
                Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 2 of 13




 1         Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.      Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of DIRECT WEB MARKETING
 8   GROUP, LLC (“Defendant”), in negligently, knowingly, and/or willfully
 9   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
10   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
11   regulations, specifically the National Do-Not-Call provisions, thereby invading
12   Plaintiff’s privacy.
13                              JURISDICTION & VENUE
14         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a California corporation with its principle place of business also in California, seeks
16   relief on behalf of a Class, which will result in at least one class member belonging
17   to a different state than that of Defendant, an Arizona company. Plaintiff also seeks
18   up to $1,500.00 in damages for each call in violation of the TCPA, which, when
19   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
20   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
21   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
22   present, and this Court has jurisdiction.
23         3.      Venue is proper in the United States District Court for the Northern
24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
25   business within the State of California and Plaintiff resides within the County of
26   Alameda.
27                                        PARTIES
28         4.      Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),


                                 CLASS ACTION COMPLAINT
                                                 -2-
                Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 3 of 13




 1   is a rooting and plumbing business in Emeryville, California and is a “person” as
 2   defined by 47 U.S.C. § 153 (39).
 3         5.      Defendant,     DIRECT       WEB      MARKETING          GROUP,        LLC
 4   (“Defendant”), is an entity in the marketing industry, and is a “person” as defined
 5   by 47 U.S.C. § 153 (39).
 6         6.      The above named Defendant, and its subsidiaries and agents, are
 7   collectively referred to as “Defendants.” The true names and capacities of the
 8   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10   names. Each of the Defendants designated herein as a DOE is legally responsible
11   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
12   Complaint to reflect the true names and capacities of the DOE Defendants when
13   such identities become known.
14         7.      Plaintiff is informed and believes that at all relevant times, each and
15   every Defendant was acting; as an agent and/or employee of each of the other
16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiff is informed and believes that each of the acts and/or omissions complained
19   of herein was made known to, and ratified by, each of the other Defendants.
20                              FACTUAL ALLEGATIONS
21         8.      Beginning in or around May of 2016 and continuing through October
22   of 2018, Defendant contacted Plaintiff on Plaintiff’s telephone numbers ending in
23   -3803, -1080, -7210, and -0106 in an attempt to solicit Plaintiff to purchase
24   Defendant’s services.
25         9.      Defendant used an “automatic telephone dialing system” as defined
26   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
27         10.     Defendant contacted or attempted to contact Plaintiff from telephone
28   numbers belonging to Defendant, including without limitation (510) 455-5876,


                                  CLASS ACTION COMPLAINT
                                                -3-
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 4 of 13




 1   (213) 298-3782, (925) 350-7610, (925) 891-9006.
 2         11.    Defendant’s calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4         12.    Defendant’s calls were placed to telephone number assigned to a
 5   telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
 6   47 U.S.C. § 227(b)(1).
 7         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 8   express consent” to receive calls using an automatic telephone dialing system or an
 9   artificial or prerecorded voice on its telephones pursuant to 47 U.S.C. §
10   227(b)(1)(A).
11         14.    Furthermore, Plaintiff’s telephone numbers ending in -3803, -1080, -
12   7510, and -0106 have been on the National Do-Not-Call Registry well over thirty
13   (30) days prior to Defendant’s initial calls.
14         15.    Defendant placed multiple calls soliciting its business to Plaintiff on
15   its telephones beginning in or around May of 2016 and continued until in or around
16   October of 2018.
17         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
18   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
19         17.    Plaintiff received numerous solicitation calls from Defendant within a
20   12-month period.
21         18.    Plaintiff is not a customer of Defendant’s services and has never
22   provided any personal information, including his telephone number, to Defendant
23   for any purpose whatsoever. Accordingly, Defendant never received Plaintiff’s
24   “prior express consent” to receive calls using an automatic telephone dialing
25   system or an artificial or prerecorded voice on his telephone pursuant to 47 U.S.C.
26   § 227(b)(1)(A).
27         19.    Despite this, Defendant continued to call Plaintiff in an attempt to
28   solicit its services and in violation of the National Do-Not-Call provisions of the


                                 CLASS ACTION COMPLAINT
                                               -4-
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 5 of 13




 1   TCPA.
 2         20.    Upon information and belief, based on Plaintiff’s experiences, and at
 3   all relevant times, Defendant failed to establish and implement reasonable practices
 4   and procedures to effectively prevent telephone solicitations in violation of the
 5   regulations prescribed under 47 U.S.C. § 227(c)(5).
 6                               CLASS ALLEGATIONS
 7         21.    Plaintiff brings this action individually and on behalf of all others
 8   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
 9   Classes”). The class concerning the ATDS claim for no prior express consent
10   (hereafter “The ATDS Class”) is defined as follows:
11
                  All persons within the United States who received any
12                solicitation/telemarketing      telephone    calls from
13                Defendant to said person’s telephone made through the
                  use of any automatic telephone dialing system or an
14
                  artificial or prerecorded voice and such person had not
15                previously consented to receiving such calls within the
16
                  four years prior to the filing of this Complaint

17
           22.    The class concerning the National Do-Not-Call violation (hereafter
18
     “The DNC Class”) is defined as follows:
19
20                All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
21
                  had not granted Defendant prior express consent nor had
22                a prior established business relationship, who received
                  more than one call made by or on behalf of Defendant
23
                  that promoted Defendant’s products or services, within
24                any twelve-month period, within four years prior to the
25                filing of the complaint.
26
           23.    Plaintiff represents, and is a member of, The ATDS Class, consisting
27
     of all persons within the United States who received any solicitation telephone calls
28



                                CLASS ACTION COMPLAINT
                                              -5-
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 6 of 13




 1   from Defendant to said person’s telephone made through the use of any automatic
 2   telephone dialing system or an artificial or prerecorded voice and such person had
 3   not previously not provided their telephone number to Defendant within the four
 4   years prior to the filing of this Complaint.
 5         24.     Plaintiff represents, and is a member of, The DNC Class, consisting
 6   of all persons within the United States registered on the National Do-Not-Call
 7   Registry for at least 30 days, who had not granted Defendant prior express consent
 8   nor had a prior established business relationship, who received more than one call
 9   made by or on behalf of Defendant that promoted Defendant’s products or services,
10   within any twelve-month period, within four years prior to the filing of the
11   complaint.
12         25.     Defendant, their employees and agents are excluded from The
13   Classes. Plaintiff does not know the number of members in The Classes, but
14   believes the Classes members number in the thousands, if not more. Thus, this
15   matter should be certified as a Class Action to assist in the expeditious litigation of
16   the matter.
17         26.     The Classes are so numerous that the individual joinder of all of its
18   members is impractical. While the exact number and identities of The Classes
19   members are unknown to Plaintiff at this time and can only be ascertained through
20   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
21   The Classes includes thousands of members. Plaintiff alleges that The Classes
22   members may be ascertained by the records maintained by Defendant.
23         27.     Plaintiff and members of The ATDS Class were harmed by the acts of
24   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
25   and ATDS Class members via their telephones thereby causing Plaintiff and ATDS
26   Class members to incur certain charges for which Plaintiff and ATDS Class
27   members had previously paid by having to retrieve or administer messages left by
28   Defendant during those illegal calls, and invading the privacy of said Plaintiff and


                                 CLASS ACTION COMPLAINT
                                               -6-
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 7 of 13




 1   ATDS Class members.
 2         28.    Common questions of fact and law exist as to all members of The
 3   ATDS Class which predominate over any questions affecting only individual
 4   members of The ATDS Class. These common legal and factual questions, which
 5   do not vary between ATDS Class members, and which may be determined without
 6   reference to the individual circumstances of any ATDS Class members, include,
 7   but are not limited to, the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendant made any telemarketing/solicitation call
10                       (other than a call made for emergency purposes or made with
11                       the prior express consent of the called party) to a ATDS Class
12                       member using any automatic telephone dialing system or any
13                       artificial or prerecorded voice to any telephone number
14                       assigned to a telephone service;
15                b.     Whether Plaintiff and the ATDS Class members were damaged
16                       thereby, and the extent of damages for such violation; and
17                c.     Whether Defendant and their agents should be enjoined from
18                       engaging in such conduct in the future.
19         29.    As a person that received numerous telemarketing/solicitation calls
20   from Defendant using an automatic telephone dialing system or an artificial or
21   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
22   claims that are typical of The ATDS Class.
23         30.    Plaintiff and members of The DNC Class were harmed by the acts of
24   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
25   and DNC Class members via their telephones for solicitation purposes, thereby
26   invading the privacy of said Plaintiff and the DNC Class members whose telephone
27   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
28   members were damaged thereby.


                                 CLASS ACTION COMPLAINT
                                              -7-
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 8 of 13




 1         31.    Common questions of fact and law exist as to all members of The
 2   DNC Class which predominate over any questions affecting only individual
 3   members of The DNC Class. These common legal and factual questions, which do
 4   not vary between DNC Class members, and which may be determined without
 5   reference to the individual circumstances of any DNC Class members, include, but
 6   are not limited to, the following:
 7                a.     Whether, within the four years prior to the filing of this
 8                       Complaint, Defendant or its agents placed more than one
 9                       solicitation call to the members of the DNC Class whose
10                       telephone numbers were on the National Do-Not-Call Registry
11                       and who had not granted prior express consent to Defendant and
12                       did not have an established business relationship with
13                       Defendant;
14                b.     Whether Defendant obtained prior express written consent to
15                       place solicitation calls to Plaintiff or the DNC Class members’
16                       telephones;
17                c.     Whether Plaintiff and the DNC Class members were damaged
18                       thereby, and the extent of damages for such violation; and
19                d.     Whether Defendant and their agents should be enjoined from
20                       engaging in such conduct in the future.
21         32.    As a person that received numerous solicitation calls from Defendant
22   within a 12-month period, who had not granted Defendant prior express consent
23   and did not have an established business relationship with Defendant, Plaintiff is
24   asserting claims that are typical of the DNC Class.
25         33.    Plaintiff will fairly and adequately protect the interests of the members
26   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
27   class actions.
28         34.    A class action is superior to other available methods of fair and


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 9 of 13




 1   efficient adjudication of this controversy, since individual litigation of the claims
 2   of all Classes members is impracticable. Even if every Classes member could
 3   afford individual litigation, the court system could not. It would be unduly
 4   burdensome to the courts in which individual litigation of numerous issues would
 5   proceed. Individualized litigation would also present the potential for varying,
 6   inconsistent, or contradictory judgments and would magnify the delay and expense
 7   to all parties and to the court system resulting from multiple trials of the same
 8   complex factual issues. By contrast, the conduct of this action as a class action
 9   presents fewer management difficulties, conserves the resources of the parties and
10   of the court system, and protects the rights of each Classes member.
11         35.    The prosecution of separate actions by individual Classes members
12   would create a risk of adjudications with respect to them that would, as a practical
13   matter, be dispositive of the interests of the other Classes members not parties to
14   such adjudications or that would substantially impair or impede the ability of such
15   non-party Class members to protect their interests.
16         36.    Defendant have acted or refused to act in respects generally applicable
17   to The Classes, thereby making appropriate final and injunctive relief with regard
18   to the members of the Classes as a whole.
19                             FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                   47 U.S.C. §227(b).
22                             On Behalf of the ATDS Class
23         37.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-36.
25         38.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
28   47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              -9-
             Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 10 of 13




 1         39.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 2   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 3   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4         40.    Plaintiff and the ATDS Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6
 7                           SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                           Act
10                                   47 U.S.C. §227(b)
11                             On Behalf of the ATDS Class
12         41.    Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-40.
14         42.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
17   and in particular 47 U.S.C. § 227 (b)(1)(A).
18         43.    As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22         44.    Plaintiff and the Class members are also entitled to and seek injunctive
23   relief prohibiting such conduct in the future.
24                            THIRD CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. §227(c)
27                             On Behalf of the DNC Class
28         45.    Plaintiff repeats and incorporates by reference into this cause of action


                                 CLASS ACTION COMPLAINT
                                              - 10 -
             Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 11 of 13




 1   the allegations set forth above at Paragraphs 1-44.
 2         46.      The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple negligent violations of the TCPA, including but not limited to each
 4   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 5   47 U.S.C. § 227 (c)(5).
 6         47.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 7   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 9         48.      Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                             FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                             Act
14                                   47 U.S.C. §227 et seq.
15                               On Behalf of the DNC Class
16         49.      Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-48.
18         50.      The foregoing acts and omissions of Defendant constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
21   in particular 47 U.S.C. § 227 (c)(5).
22         51.      As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(c)(5).
26         52.      Plaintiff and the DNC Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                               - 11 -
            Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 12 of 13




 1                             PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                          FIRST CAUSE OF ACTION
 4        Negligent Violations of the Telephone Consumer Protection Act
 5                                47 U.S.C. §227(b)
 6            • As a result of Defendant’s negligent violations of 47 U.S.C.
 7              §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 8              request $500 in statutory damages, for each and every violation,
 9              pursuant to 47 U.S.C. 227(b)(3)(B).
10            • Any and all other relief that the Court deems just and proper.
11                        SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                        Act
14                                47 U.S.C. §227(b)
15            • As a result of Defendant’s willful and/or knowing violations of 47
16              U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
17              entitled to and request treble damages, as provided by statute, up to
18              $1,500, for each and every violation, pursuant to 47 U.S.C.
19              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20            • Any and all other relief that the Court deems just and proper.
21                         THIRD CAUSE OF ACTION
22        Negligent Violations of the Telephone Consumer Protection Act
23                                47 U.S.C. §227(c)
24            • As a result of Defendant’s negligent violations of 47 U.S.C.
25              §227(c)(5), Plaintiff and the DNC Class members are entitled to and
26              request $500 in statutory damages, for each and every violation,
27              pursuant to 47 U.S.C. 227(c)(5).
28            • Any and all other relief that the Court deems just and proper.


                              CLASS ACTION COMPLAINT
                                          - 12 -
              Case 3:20-cv-00453-LB Document 1 Filed 01/22/20 Page 13 of 13




 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(c)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 7                to and request treble damages, as provided by statute, up to $1,500,
 8                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 9               • Any and all other relief that the Court deems just and proper.
10                                    JURY DEMAND
11         53.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
           Respectfully Submitted this 21st Day of January, 2020.
14
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
17
                                           Law Offices of Todd M. Friedman
18                                         Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
